Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art discloses keyboard and keypad structures, including those that assist the blind.  These include various positioning or keys, switches and grips for assisting in using and holding a phone. The prior art does not teach or fairly suggest a smart phone case combination keyboard for the blind, comprising: a cover main body having a mounting space to which a smart phone is mounted so as to expose a display unit on an upper surface, a plurality of lower key holes formed toward downward on a lower surface, and a front key hole respectively formed on a left and right of a surface toward frontward; a keyboard cover embedded in the main body, having a plurality of keys respectively protruded through the lower key holes and operated by a thumb of a hand gripping the cover main body as a first front key and a second front key are protruded through each of the front key holes; a communication module performing communication between the smart phone and the keyboard; a controller that controls to perform pairing with the smart phone through the communication module and to transmit a key input signal of the keyboard to the smart phone through the communication by the communication module; and  a mode switch of a slide switch type installed to expose and be protruded to the lower switch hole formed to face downward on the lower surface of the cover main body and provided to select a locking mode, an input mode, and a dial mode respectively.  When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648